FILED
                             NOT FOR PUBLICATION                              AUG 16 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN KEITH DENT,                                 No. 11-16125

               Plaintiff - Appellant,             D.C. No. 2:08-cv-0736 MCE JFM

  v.
                                                  MEMORANDUM *
D. SILBAUGH; H. MURTHY,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Brian Keith Dent, a prisoner at the California Medical Facility, appeals pro

se from the district court’s summary judgment and order denying Dent’s motion to

alter or amend judgment in his 42 U.S.C. § 1983 action alleging that defendant

Murthy filed a rules violation report against him in retaliation for Dent’s efforts to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
avoid a transfer to a different level of psychiatric care and for a grievance Dent

helped file against Murthy. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a grant of summary judgment, Beene v. Terhune, 380 F.3d 1149,

1150 (9th Cir. 2004), and review for an abuse of discretion the denial of a motion

to alter or amend a judgment, Duarte v. Bardales, 526 F.3d 563, 567 (9th Cir.

2008). We affirm.

      The district court properly granted summary judgment because the

undisputed facts establish that the rules violation report filed by Murthy was

related to a legitimate correctional goal and not retaliatory. See Pratt v. Rowland,

65 F.3d 802, 806 (9th Cir. 1995) (“The plaintiff [in a prisoner retaliation case]

bears the burden of pleading and proving the absence of legitimate correctional

goals for the conduct of which he complains.”).

      The district court did not abuse its discretion when it denied Dent’s motion

to alter or amend the judgment under Fed. R. Civ. P. 59(e) because Dent offered no

new evidence, cited no manifest injustice or clear error, and identified no change in

law warranting such relief. See Duarte, 526 F.3d at 567 (listing grounds for

granting such a motion).




                                           2                                     11-16125
      Based on the facts in the record, we reject Dent’s contention that the hearing

officer in his disciplinary proceedings lacked sufficient evidence to find him guilty

of threatening staff.

      AFFIRMED.




                                          3                                    11-16125